       Case 19-10852-TPA                     Doc       Filed 11/27/19 Entered 11/27/19 16:37:56                           Desc Main
                                                       Document      Page 1 of 2
 Fill in this information to identify the case:


   Debtor 1     Derek S. Kerr

   (Spouse, if filing)

   United States Bankruptcy Court for the WESTERN District of Pennsylvania


   Case number 19-10852 TPA




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                               12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.



 Name of creditor: Quicken Loans Inc.                                                       Court claim no. (if known): 3 _


 Last 4 digits of any number you use to
 identify the debtor’s account: 2829

 Does this notice supplement a prior notice of postpetition fees,
 Expenses, and charges?
 No
 Yes.       Date of the last notice:     /      /

 Part 1:      Itemize Postpetition Fees, Expenses, and Charges

 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case or ruled on by the bankruptcy court.
 If the court has previously approved an amount, indicate that approval in parentheses after the date the amount was incurred.
      Description                                                Dates incurred                                       Amount

  1. Late charges                                                                                                        (1)   $
  2. Non-sufficient funds (NSF) fees                                                                                     (2)   $
  3. Attorney fees                                                           Plan Review 9/10/2019                       (3)   $ 150.00
  4. Filing fees and court costs                                                                                         (4)   $
  5. Bankruptcy/Proof of claim fees                                          9/16/2019                                   (5)   $ 500.00
  6. Appraisal/Broker’s price opinion fees                                                                               (6)   $
  7. Property inspection fees                                                                                            (7)   $
  8. Tax advances (non-escrow)                                                                                           (8)   $
  9. Insurance advances (non-escrow)                                                                                     (9)   $
 10. Property preservation expenses. Specify:                                                                           (10)   $
 11. Other. Specify:                                                                                                    (11)   $
 12. Other. Specify:                                                                                                    (12)   $
 13. Other. Specify:                                                                                                    (13)   $
 14. Other. Specify:                                                                                                    (14)   $


 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.
Official Form 410S2                            Notice of Postpetition Mortgage Fees, Expenses, and Charges                            page 1
                                                                                                                                     248
          Case 19-10852-TPA                          Doc          Filed 11/27/19 Entered 11/27/19 16:37:56                          Desc Main
                                                                  Document      Page 2 of 2

            Derek S. Kerr
Debtor 1                                                                              _       Case number (if known) 19-10852 TPA
                 First Name      Middle Name               Last Name




 Part 2:     Sign Here


  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.
  Check the appropriate box.

  
   I am the creditor.
  I am the creditor’s authorized agent.


  I declare under penalty of perjury that the information provided in this claim is true and correct to the best
  of my knowledge, information, and reasonable belief.



             /s/ James C. Warmbrodt, Esquire
                    Signature
                                                                                              Date       11/27/2019




 Print:             James C. Warmbrodt                                                    _   Title    Attorney for Creditor
                    First Name                      Middle Name         Last Name



 Company            KML Law Group, P.C.                                                   _           ATT ID: 42524


 Address            701                        Market Street, Suite 5000                  _
                    Number                 Street


                    Philadelphia,                           PA                19106
                   City                        State         Zip Code


 Contact phone      (215)627–1322                                                             Email jwarmbrodt@kmllawgroup.com




Official Form 410S2                                    Notice of Postpetition Mortgage Fees, Expenses, and Charges                          page 2
                                                                                                                                           249
